Shamsher Medih Chisti            wi*0** o£M^
                          TDCJ-ID No. 1490300        ^rx)0^°F^s
                         James A. Lynaugh Unit      ^vSuS*01*"
                          1098, South Hwy 2037              t\ 1N&
                        Fort Stockton, Tx 79735
                                                               eP *•
To,                                                   c^f^
Christopher A. Prine
Clerk of   the Court
First Court of Appeals
301 Fannin    Street
Houston, Tx 77002                                  Date: March 09, 2015


Style: Shamsher Medih Chisti v. Sana Chisti aka Kiran Wilwerding
                 Appellant Case Number: 01-13-00780-CV
                  Trial Court Case Number:   2013-12431
      Trial Court 257th District Court of Harris County, Texas

Dear Clerk,
              Greetings. On February 10, 2015, my case was set for Sub
mission in the above case number. The Appellees/was^ given 10 days to
file Supplemental Clerk Record on January>29>i2015, Pursuant to Texas
Rule of Appellate Procedure Rule 34.5(c), about the special clerk's
record on Plaintiff's Motion to Reinstate/Filing letter dated June 24,
2013. This notice was for 10 days to file the special clerk's record.
The Clerk of the trial Court file the Special Supplemental Clerk's
Record on February 20, 2015, delaying the process of Appellant Court's
Submission date of February 10, 2015.
     Now it has been more than 30 days,from the date of Submission, I
didn;t received any Court Order or Memorandum of Order for the Submis
sions set for February 10, 2015.
      Can you please inform me about the Status of my case and there is
any Court Order on my Appeal;.
      Thank you so much for your time and attention in this matter.




ocj file                                          Sh^)ji5^r^%dih Chisti
                                                          .lant Pro-Se
Chisti Shamsher #1490300
James A. Lyriaugh Unit
1098, South Hwy2037
Fort Stockton, Tx 79735                                         IRC '.&'&'"<? -2i 'L*
***Legal Mail***
                              To,
                                    Christopher A. Prine
                                    Clerk of the Court
                                    First Court of Appeals
                                    301 Fannin Street
                                    Houston, Tx 77002-2066
                           ?70O25.2066            i{ii^)ii'i>-iii|i|..||.|i^tt'|i>ii'lH>1iiiH>iiilJP'iMbl>l